Citation Nr: 1023074	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss for the period of July 
23, 2004 to December 14, 2006.

2.  Entitlement to an initial disability rating in excess of 
50 percent for bilateral hearing loss for the period of 
December 15, 2006 to January 27, 2010.

3.  Entitlement to an initial disability rating in excess of 
70 percent for bilateral hearing loss for the period of 
January 28, 2010 to the present.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to 
March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, granting service connection for bilateral 
hearing loss and assigning a 20 percent disability rating, 
effective July 23, 2004.  In January 2006, the Veteran 
submitted a notice of disagreement (NOD) and subsequently 
perfected his appeal in December 2006.

In a June 2008 supplemental statement of the case, the RO 
increased the Veteran's disability rating for bilateral 
hearing loss to 50 percent, effective December 15, 2006.  
Further, in a February 2010 rating decision, the Appeals 
Management Center (AMC) increased the Veteran's disability 
rating for bilateral hearing loss to 70 percent, effective 
January 28, 2010.  Because the RO and AMC did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed an NOD as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the November 2005 
assignment of an initial 20 percent disability rating, the 
Board will address whether he was entitled to a disability 
rating higher than 20 percent prior to December 15, 2006, 
whether he is entitled to a disability rating higher than 
50 percent from December 15, 2006 to January 27, 2010, and 
whether he is entitled to a disability rating higher than 
70 percent from January 28, 2010 to the present.  Therefore, 
the issues on appeal have been rephrased as shown above.  The 
Veteran is not prejudiced by such recharacterization of the 
issues.

In December 2009, the Board remanded the Veteran's claim of 
entitlement to an initial increased rating to the AMC for 
further evidentiary development, including obtaining updated 
VA treatment records, requesting that the Veteran submit any 
outstanding private treatment records, and providing the 
Veteran with a new VA audiological examination.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record reflects that the AMC obtained updated 
VA treatment records in January 2010.  Additionally, a 
December 2009 letter asked the Veteran to identify or submit 
any outstanding private treatment records.  Finally, in 
January 2010, the AMC provided the Veteran with a new VA 
audiological examination.  Accordingly, all remand 
instructions issued by the Board have been complied with and 
this matter is once again before the Board.

As the Veteran is challenging the initial rating assigned for 
his bilateral hearing loss and the record raises assertions 
that he is unemployable because of his service-connected 
bilateral hearing loss, the determination as to whether he is 
entitled to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
including the effective date for that award, is part and 
parcel of the determination of the initial rating claim.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the 
Board has jurisdiction over this matter, the claim for TDIU 
is remanded to the RO/AMC for further development, as 
discussed more fully below.

The issue of entitlement to special monthly compensation for 
deafness in both ears has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Specifically, in August 2008, the Veteran filed a 
claim of entitlement to special monthly compensation for 
deafness in both ears.  In the December 2009 remand, the 
Board referred to claim to the RO for appropriate action.  
However, it appears from the record that the AOJ still has 
not adjudicated this claim.  Therefore, the Board does not 
have jurisdiction over it, and it is again referred to 
the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  From July 23, 2004 to December 14, 2006, the Veteran's 
right ear hearing loss had a Numeric Designation of no higher 
than IV as per Table VI of the VA schedule of ratings; the 
Veteran's left ear hearing loss had a Numeric Designation of 
no higher than VII as per Table VI of the VA schedule of 
ratings.

2.  As of December 15, 2006, the Veteran's right ear hearing 
loss had a Numeric Designation of VI as per Table VI of the 
VA schedule of ratings; the Veteran's left ear hearing loss 
had a Numeric Designation of X as per Table VI of the VA 
schedule of ratings.

3.  As of February 15, 2008, the Veteran's right ear hearing 
loss had a Numeric Designation of VIII as per Table VI of the 
VA schedule of ratings; the Veteran's left ear hearing loss 
had a Numeric Designation of IX as per Table VI of the VA 
schedule of ratings.

4.  As of January 28, 2010, the Veteran's right ear hearing 
loss had a Numeric Designation of VIII as per Table VI of the 
VA schedule of ratings; the Veteran's left ear hearing loss 
had a Numeric Designation of XI as per Table VI of the VA 
schedule of ratings.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for bilateral hearing loss from July 23, 2004 to 
December 14, 2006 have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.85, 
Diagnostic Code 6100 (2009).

2.  The criteria for an initial disability rating higher than 
50 percent for bilateral hearing loss from December 15, 2006 
to January 27, 2010 have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.85, 
Diagnostic Code 6100 (2009).

3.  The criteria for an initial disability rating higher than 
70 percent for bilateral hearing loss from January 28, 2010 
to the present have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in August 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Further, a March 2006 notice letter informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  

The RO provided the Veteran with VA examinations for his 
bilateral hearing loss in February 2005, January 2006, 
February 2008, and January 2010.  The examinations involved 
a thorough history and physical examination of the Veteran, 
including conducting the appropriate audiometric testing, 
and are supported by the other medical evidence of record.  
Therefore, the Board finds that the examinations are 
adequate for determining the disability rating for bilateral 
hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Additionally, the 
January 2010 examiner noted the Veteran's functional 
impairments as a result of hearing loss, including 
difficulty hearing or understanding people who are speaking 
to him, missing or confusing high-pitched consonant speech 
sounds, and reduced word discrimination ability.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Additionally, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined in January 2010.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
Thus, the Board finds that the VA examinations of record are 
adequate to decide the claim and that a new VA examination is 
not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Merits of the Claim

The Veteran's service-connected bilateral hearing loss has 
been rated as 20 percent disabling from July 23, 2004 to 
December 14, 2006, 50 percent disabling from December 15, 
2006 to January 27, 2010, and 70 percent disabling from 
January 28, 2010 to the present, under Diagnostic Code 6100.  
He seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The VA rating scheme for the evaluation of hearing loss 
provides ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  See 38 C.F.R. § 4.85 (2009).  The evaluation of 
hearing impairment applies a formula which is essentially a 
mechanical application of the VA Schedule for Rating 
Disabilities to numeric designations after audiology 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  Alternatively, Table VIA uses only 
the puretone averages to give each ear a numeric designation.

The regulations contain two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that veterans experience.  See 64 
Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds at each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIA, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  In this case, the audiometric results 
from the February 2008 and January 2010 VA examinations meet 
these criteria for both ears and the November VA examination 
for the left ear only, and the Veteran's disability can be 
evaluated under either rating scheme for these examination 
results.  However, at the time of the February 2005 
examination and the right ear results at the November 2005 VA 
audiogram, the Veteran did not meet these criteria.  
Therefore, only Table VI may be used for the February 2005 
and November 2005 right ear audiometric test results.

Additionally, 38 C.F.R. § 4.86(b) provides that if the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, an evaluation can be based 
on either Table VI or Table VIA, whichever results in a 
higher numeric designation, and that designation will then be 
elevated to the next higher Roman numeral.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
In this case, none of the examination reports or VA treatment 
records contain results that meet these requirements.

A. Rating Higher than 20 Percent

While the Veteran's claim for an increase was pending, a 
private audiological examination report was submitted showing 
that the Veteran's hearing loss had increased in severity as 
of December 15, 2006.  See Hearing Healthcare Center 
treatment record, December 2006.  It was as of that date that 
the RO assigned a 50 percent rating.  The medical evidence 
associated with the claims folder prior to the December 15, 
2006 assignment of the 50 percent disability rating consists 
of private treatment records, VA audiological examinations, 
and VA treatment records.  VA must consider all the evidence 
of record to determine when an ascertainable increase 
occurred in the rated disability.  See Hazan v. Gober, 10 
Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 
442 (1999).

The Board notes that both the Veteran and his wife submitted 
statements in support of his claim.  Although the Veteran and 
his wife, as laypeople, are competent to attest to the 
presence of symptoms of hearing loss, it is now well 
established that laypersons, without medical training, are 
not competent to relate those symptoms to a particular 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  While the 
Veteran and his wife can describe what they experience, they 
are not able to provide competent evidence of the audiometry 
or measured level of the Veteran's hearing loss to support a 
higher disability rating.

The Veteran submitted a private treatment record from Dr. J. 
E. C., dated in March 2005.  Dr. J. E. C. stated that, "in 
spite of his hearing aids...[the Veteran] can hear only 40% 
words (sic) during conversation."  However, Dr. J. E. C. did 
not provide findings from a puretone audiogram or the 
Maryland CNC Test.  For this reason, his statement does not 
conform to VA's rules for use in rating the disability.

The Veteran underwent his first VA audiological examination 
in February 2005.  At that time, the puretone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
55
65
70
LEFT
50
60
70
95

Speech audiometry revealed speech recognition ability of 
82 percent in the right ear and of 62 percent in the left 
ear.  Puretone threshold averages were 58 decibels for the 
right ear and 69 decibels for the left ear.  The Veteran was 
noted to use his hearing aids daily and his television 
amplifier regularly.  Loud sounds continued to bother him, 
even in the absence of his hearing aids.  According to 
38 C.F.R. § 4.85, the right ear had a designation of IV and 
the left ear had a designation of VII, according to Table VI.  
The point where IV and VII intersect on Table VII indicates a 
disability rating of 20 percent.

VA treatment records contain an audiogram from November 2005.  
At that time, the puretone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
55
65
70
LEFT
60
60
70
95

Speech audiometry revealed speech recognition ability of 
82 percent in the right ear and of 62 percent in the left 
ear.  Puretone threshold averages were 58 decibels for the 
right ear and 71 decibels for the left ear.  According to 
38 C.F.R. § 4.85, the right ear had a designation of IV and 
the left ear had a designation of VII, according to Table VI.  
The point where IV and VII intersect on Table VII also 
indicates a disability rating of 20 percent.  Additionally, 
as the Veteran has been noted as having a puretone threshold 
of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz 
for the left ear, the alternate method of rating exceptional 
patterns of hearing as defined in 38 C.F.R. § 4.86 can be 
applied.  Under this criteria, this examination results in 
the assignment of a hearing acuity of Level VI in the left 
ear.  As the alternative rating method results in a lower 
designation, Table VII is the appropriate rating method.

A January 2006 letter from the Veteran's private physician 
indicated that the Veteran's 20 percent disability rating was 
too low and that a new VA audiological examination should be 
performed.  See Letter from Dr. J. E. C., January 2006.  
Thus, the Veteran was afforded a second VA audiological 
examination for rating purposes in January 2006.  At that 
time, speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 60 percent in the left 
ear.  Puretone threshold averages were 63 decibels for the 
right ear and 74 decibels for the left ear.  According to 
38 C.F.R. § 4.85, the right ear had a designation of III and 
the left ear had a designation of VII, according to Table VI.  
The point where III and VII intersect on Table VII indicates 
a disability rating of 20 percent.

Therefore, in light of the fact that the Veteran's hearing 
acuity was tested on three separate occasions and each 
evaluation resulted in a 20 percent disability rating, the 
Board finds that from July 23, 2004 to December 14, 2006, the 
Veteran's hearing loss warranted a disability rating of 
20 percent.  Thus, an increased rating for that time period 
is not appropriate.  As there is no indication that the 
Veteran's bilateral hearing loss warranted a rating other 
than 20 percent during this time period, assignment of staged 
ratings is also not appropriate.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Rating Higher than 50 Percent

The Veteran's disability evaluation was increased to 
50 percent as of December 15, 2006, due to an increase in the 
severity of his bilateral hearing loss.  The medical evidence 
dated since the assignment of the 50 percent rating consists 
of a private audiological examination, a VA audiological 
examination, and letters from a private audiologist and 
physician.

The Board notes that both the Veteran and his wife again 
submitted statements attesting to the Veteran's bilateral 
hearing loss and stating that his disability rating for 
bilateral hearing loss should be 100 percent.  However, as 
discussed above, these lay statements are not competent as to 
the Veteran's measured level of hearing loss, as required for 
rating his disability under the regulations.  See Espiritu, 
supra.

The Veteran also submitted a private audiological examination 
from December 2006.  See Hearing Healthcare Centers treatment 
record, December 2006.  Based on this audiogram, the RO 
increased the Veteran's disability rating to 50 percent.  
However, the findings obtained during this testing may not be 
used for rating purposes, as it does not appear that the 
Maryland CNC Test was utilized.  Rather, it appears that the 
Nu-6 Word List was used.  Additionally, the decibel losses 
were presented only in graph form, not numerically.  The 
Board may not extrapolate data from the graph.  It does 
appear that the January 2010 VA examiner interpreted these 
results in the January 2010 examination report; however the 
lack of Maryland CNC test results prevents the Board from 
relying on these results for rating purposes.  Nevertheless, 
the Board will not disturb the 50 percent evaluation assigned 
by the RO based on the December 2006 private audiometric test 
results.

The Veteran also underwent a VA audiological examination in 
February 2008.  At that time, the puretone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
65
80
95
100
LEFT
75
90
95
105

Speech audiometry revealed speech recognition ability of 
66 percent in the right ear and of 46 percent in the left 
ear.  Puretone threshold averages were 85 decibels for the 
right ear and 91 decibels for the left ear.  According to 
38 C.F.R. § 4.85, the right ear had a designation of VIII and 
the left ear had a designation of IX, according to Table VI.  
The point where VIII and IX intersect on Table VII also 
indicates a disability rating of 50 percent.  Additionally, 
as the Veteran has been noted as having a puretone threshold 
of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz 
bilaterally, the alternate method of rating exceptional 
patterns of hearing as defined in 38 C.F.R. § 4.86 can be 
applied.  Under this criteria, this examination results in 
the assignment of a hearing acuity of Level VIII in the right 
ear and Level IX in the left ear.  Here, both the standard 
and alternative rating methods result in a 50 percent 
evaluation.

The Board notes that the Veteran also submitted letters from 
audiologist D. L. and physician A. P. W. indicating that the 
Veteran was 100 percent disabled by his hearing loss.  See 
Letter from D. L., December 2006; letter from Dr. A. P. W., 
July 2008.  However, neither letter contains puretone 
averages.  In the absence of audiometry results indicating a 
higher level of disability, these letters are not sufficient 
to assign a rating in excess of 50 percent.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 50 percent for bilateral 
hearing loss from December 15, 2006 to January 27, 2010 must 
be denied.

Additionally, the Board also notes that there is no 
indication in the medical evidence of record that the 
Veteran's hearing loss warranted other than the assigned 
50 percent disability rating from December 15, 2006 to 
January 27, 2010.  As such, assignment of staged ratings is 
not warranted.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz, supra.

C. Rating Higher than 70 Percent

Finally, the Veteran's disability evaluation was increased to 
70 percent as of January 28, 2010, due to an increase in the 
severity of his bilateral hearing loss.  The medical evidence 
dated since the assignment of the 70 percent rating consists 
of a VA audiological examination and a September 2009 VA 
treatment record.

The Veteran underwent a VA audiological examination in 
January 2010.  At that time, the puretone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
75
85
85
95
LEFT
80
95
90
105+

Speech audiometry revealed speech recognition ability of 
60 percent in the right ear and of 32 percent in the left 
ear.  Puretone threshold averages were 85 decibels for the 
right ear and 93 decibels for the left ear.  The examiner 
indicated that the Veteran would be unable to communicate 
without the use of hearing aids, that he may miss or confuse 
high-pitched consonant sounds, and that, even with sufficient 
volume, he would experience word discrimination problems.  
According to 38 C.F.R. § 4.85, the right ear had a 
designation of VIII and the left ear had a designation of XI, 
according to Table VI.  The point where VIII and XI intersect 
on Table VII also indicates a disability rating of 
70 percent.  Further, as the Veteran has been noted as having 
a puretone threshold of 55 decibels or more at 1000, 2000, 
3000, and 4000 Hertz bilaterally, the alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 can be applied.  Under this criteria, this 
examination results in the assignment of a hearing acuity of 
Level VIII in the right ear and Level IX in the left ear.  
This equates to a disability rating of 50 percent on Table 
VII.  As the disability rating under Table VI results in a 
higher rating, the Board will use Table VI.

Additionally, the Board notes that a September 2009 VA 
treatment record includes speech recognition scores from the 
Maryland CNC Test.  However, the treatment record does not 
include interpreted puretone thresholds.  As such, it cannot 
be utilized for rating purposes.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 70 percent for bilateral 
hearing loss from January 28, 2010 to the present must be 
denied.

Additionally, the Board also notes that there is no 
indication in the medical evidence of record that the 
Veteran's hearing loss warranted other than the assigned 
70 percent disability rating from January 28, 2010 to the 
present.  As such, assignment of staged ratings is not 
warranted.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz, supra.

D. Extraschedular Considerations

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry; that is, whether the 
veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, 
if the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected bilateral hearing loss so 
as not to be contemplated by the rating schedule.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  The Board notes the Veteran's and his wife's 
assertions that he is unable to understand and distinguish 
various sounds and speech.  However, the Veteran has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).   In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life 
industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 
1994).  Accordingly, the Board finds that functional 
impairment due to hearing loss that is compounded by 
background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.  
As such, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is 
not necessary.

Thus, the Board determines that the schedular rating criteria 
adequately contemplate the Veteran's symptomatology, and that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Thus, referral of this issue to the appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted in this case.


ORDER

Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss from July 23, 2004 to 
December 14, 2006 is denied.

Entitlement to an initial disability rating in excess of 
50 percent for bilateral hearing loss from December 15, 2006 
to January 27, 2010 is denied.

Entitlement to an initial disability rating in excess of 
70 percent for bilateral hearing loss from January 28, 2010 
to the present is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claim of 
entitlement to TDIU.

In Rice v. Shinseki, the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  See Rice, supra.  At his January 2010 VA 
examination, the Veteran alleged that he is no longer able to 
maintain employment due to his service-connected bilateral 
hearing loss.  Therefore, the issue of TDIU is raised by the 
record and it is properly before the Board.  A review of the 
record shows that further development is needed to properly 
adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that 
a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
He alleges that his service-connected bilateral hearing loss 
prevents him from obtaining gainful employment.  While the 
Veteran has been afforded previous VA audiological 
examinations, an opinion as to his unemployability and the 
effect of his service-connected disability on his 
employability has not been rendered.  The Board finds that 
the Veteran should be afforded an appropriate VA examination 
to determine whether he is unable to secure or maintain 
substantially gainful employment as a result of his service-
connected disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the effect of his service-connected 
disability on his employability. The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
should be provided for any opinion 
offered.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to TDIU 
should be adjudicated.  If the claim is 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


